DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 
Response to Arguments

Applicant’s response and claim amendments from March 8, 2022 are acknowledged. 

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  
prima facie case of obviousness- which is clearly the case here by way of showing of a range within the range, it is incumbent upon Applicant to rebut it with evidence of secondary indicia of non-obviousness, e.g. of criticality of the claimed dose.  Applicant has failed to provide any.  Further, the range of the prior art is not broad per se, and there may always be reasons for providing a broader range- e.g. for different indications, different means of administration, etc.  
But most importantly, intended use for a composition is not given patentable weight, and Applicant’s arguments drive precisely at this- that the intravenous use of the composition at this particular dose is effective for treating sedation.  The recited purpose or intended use does not result in a structural difference of composition/ drug product, and if so, does not serve to limit the claim.  See also MPEP 2111.02.
For the foregoing reasons, the rejections are maintained.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/007071 A1 to Tilbrook et al. (“Tilbrook”, of record), alone or further in view of McGregor et al., In‐patient benzodiazepine withdrawal: comparison of fixed and symptom‐triggered taper methods, 29 May 2009, available at https://onlinelibrary.wiley.com/doi/epdf/10.1080/09595230100100615 (“McGregor”, Abstract).
Claim interpretation
Applicant has amended claims 1 and 2 to recite that the pharmaceutical composition, and the drug product, respectively, are “for intravenous administration for sedating an adult human”.  The Examiner interprets these limitations as intended use of a composition/ drug product, which is not given any patentable weight.  The recited purpose or intended use does not result in a structural difference of composition/ drug product, and if so, does not serve to limit the claim.  See also MPEP 2111.02.
Rejection
Tilbrook disclose medicaments, method of preparing, and use, of short-acting benzodiazepine compounds, and specifically Applicant’s formula (I) and its besylate salt. (Abstract, claim 14).  A person of skill in the art would know a medicament to be a ready-to-use drug product.  Tilbrook also disclose a pharmaceutical composition of the compound and its salt, which include those suitable for oral, rectal, topical and parenteral administration  (claims 13, 14, 1, p. 7).
Tilbrook also discloses dosing information for the pharmaceutical preparations for administration to a human, e.g. to obtain i.v. sedation or hypnosis of 0.01 to 5 mg/kg. (p. 9).  Tilbrook also discloses use of an anticonvulsant amount for the manufacture of a medicament for treating convulsions or anxyolysis in a subject. (p. 9). If one is to hypothetically take a dose of 0.07 mg/kg, as one dose in this range, this dose for a 70 
Regarding the recitation "a fixed dose", it is first noted that by definition alone, a dose, which is provided in a ready-to-use drug product or a container is always a fixed dose, i.e. it is always a certain fixed amount.  This dose can only be in mg, or g, etc.  The administering itself (which would be claims directed to a method, as opposed to a product), can be in either mg, or in mg/kg (or g, or g/kg, etc.), but the product itself can only be a fixed dose, i.e. in mg, or g.
Further, the disclosure of Tilbrook as to the doses, which should be used in mammals translated to doses for a 70 mg human certainly disclose an overlapping dose range for what a ready-to-use drug product, or container, would have. Tilbook devotes an entire paragraph to this disclosure, and the doses disclosed in mg/kg squarely fall in the mg range of Applicant's claims. As to mammals, which includes humans, Tilbrook clearly discloses doses, which are much narrower that the doses tested in mice, and within a very narrow range. "Intravenous administration can take the form of bolus injection or, more appropriately, continuous infusion. The dosage for each subject may vary, however, a suitable intravenous amount or dosage of a salt of the invention to obtain sedation or hypnosis in a mammal would be 0.01 to 5.0 mg/kg of body weight, and more particularly, 0.02 to 0.5 mg/kg of body weight, the above being based on the weight of the salt which is the active ingredient. A suitable intravenous amount or dosage of a salt of the invention to obtain anxiolysis in a mammal would be 0.01 to 5.0 mg/kg of body weight, and more particularly, 0.02 to 0.5 mg/kg of body weight, the above being based on the weight of the salt which is the active ingredient. A suitable and more particularly, 0.02 to 0.5 mg/kg of body weight, the above being based on the weight of the salt which is the active ingredient. A suitable intravenous amount or dosage of a salt of the invention to treat convulsions in a mammal would be 0.01 to 5.0 mg/kg of body weight, and more particularly, 0.02 to 0.5 mg/kg of body weight, the above being based on the weight of the salt which is the active ingredient." (p. 9-10; emphasis added). This more particular disclosed dose range of 0.02 to 0.5 mg/kg, for a 70 kg man, translates to 1.4 mg to 35 mg, and clearly overlaps Applicant’s claimed range of “from 5 mg to 8 mg”.
The Examiner recognizes that Tilbrook discloses higher doses too in a broader range too, but this certainly does not mean that a different indication, or a different route of administration, of the ready-to-use drug product would not require higher doses.  At any rate, intended use for a composition is not given patentable weight.  It is further within the skill of one skilled in the art to optimize a given therapeutic dose range in order to determine where in it lies a particular optimal mean of a certain therapeutic effect.
Even so, the idea of administering benzodiazepines at a fixed dose is known in the art, as disclosed in McGregor.
Accordingly, it would have been obvious to a person of skill at the time of the invention to combine the teachings of Tilbrook with McGregor in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because the idea to package 
Tilbrook discloses uses in the following settings, of which the skilled artisan would recognize many to be one time uses: “preoperative sedation, anxiolysis, and amnestic use for perioperative events; conscious sedation during short diagnostic, operative or endoscopic procedures; as a component for the induction and maintenance of general anaesthesia, prior and/or concomitant to the administration of other anaesthetic or analgesic agents; ICU sedation.” (p. 10).
Tilbrook does not explicitly use the words container (for the drug product).
However, the mere placement the formulation of Tilbrook into a container for the product would have been within the general knowledge of one of ordinary skill in the art at the time of the invention. Such a person would have been motivated to do so to facilitate manufacture and dissemination of the formulation to patients in need thereof and to facilitate patient compliance with a prescribed regimen by providing such a formulation in a portable container that can be transported and carried to allow for convenient dosing, as necessary. Furthermore, the subject matter printed on the label or package insert is does not provide for patentable distinction over what would have been suggested by the prior art because such instructions to literary work and, thus, are not covered by patent law. It has been held that Applicant is not entitled to patent a known product by simply attaching a set of instructions to that product. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004).  The particular labels attached to the codes that are associated are discernable only in the mind of the beholder, and such labels are afforded no patentable weight. King Pharm., Inc. v. Eon Labs, Inc., 616 In re Ngai at 1339.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627